        Case 1:20-cv-04534-RA-GWG Document 34 Filed 02/12/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
sisaacson@faillacelaw.com


                                                                      February 12, 2021

VIA ECF

Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

                                   Re: Villalva Estrada et al v. 1569 Lex LLC et al
                                   20-cv-04534

Dear Judge Gorenstein:

       We represent the Plaintiff in the above referenced matter. We write, jointly with Defense
counsel, to respectfully request the settlement conference schedule for February 16, 2021 be
adjourned Sine Die. The parties have agreed to a settlement in principal and intend on filing a
rule 68 offer and acceptance within the next week. Therefore, we respectfully request the
settlement conference schedule for February 16, 2021 be adjourned Sine Die.


                                                             MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                             By:      /s/ Gennadiy Naydenskiy
                                                                      Gennadiy Naydenskiy
                                                                      gnaydenskiy@faillacelaw.com
                                                                      60 East 42nd Street, Suite 4510
                                                                      New York, NY 10165
                                                                      Tel. No.: (212) 317-1200
                                                                      Attorneys for Plaintiff




                          Certified as a minority-owned business in the State of New York
